Citation Nr: 1422961	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-39 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 1988, from February 2002 to September 2002, and from May 2003 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in New York, New York, which denied a claim for service connection for bursitis of the left shoulder.

In order to avoid any prejudice to the Veteran, the Board has construed the issue broadly, as stated on the cover page of this remand.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that in March 2003, he was treated for left shoulder bursitis.  

The post-service medical evidence includes VA progress notes, which note a history of a left shoulder disorder in 2001 "while in military," "s/p (status post) steroid injection."  These reports show that the Veteran reported that during service he had been "treated with cortisone injections and physical therapy."  These reports show that between November 2009 and May of 2010, he underwent occupational therapy for left shoulder symptoms, and that he reported having ongoing symptoms since service.  The assessments included rule out labral tear left shoulder, and impingement syndrome of the left shoulder.  

It does not appear that the Veteran has been afforded an examination of his left shoulder, nor has an etiological opinion been obtained.  In light of this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any left shoulder disability found.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for left shoulder symptoms since November 2011 (i.e., after the most recent VA progress notes of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records.

2.  Following the development outlined in the first paragraph of this remand, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any left shoulder disability, and its relationship, if any, to his military service, or any incident thereof. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any left shoulder disability found had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.  

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Once the above-requested development has been completed, the claim must be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, and be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



